Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art (APA) of Choi; Moon-Chang et al., US 6009722 A (referenced as Korean Patent Number 97-64567).
APA teaches:
a housing (10) having a refrigerant suction hole (10a), through which a refrigerant is configured to be introduced, at a front portion thereof;
a motor case (13) defining an accommodation space including:
a rotation shaft (30) extending in a front-rear direction; 
and a motor (20) configured rotate the rotation shaft;
a first impeller (40) coupled to a first end of the rotation shaft (30), the first impeller (40) being configured to compress the refrigerant introduced into the refrigerant suction hole;
a connection passage (14) extending backward from an outlet of the first impeller (30), the connection passage (14) surrounding the motor case (10); and
a second impeller (50) coupled to a second end of the rotation shaft (30), the second impeller (50) being configured to compress the refrigerant introduced through the connection passage. (APA Figure 1)
2. The turbo compressor according to claim 1, wherein the motor case (13) is spaced inward from the housing (10), and the connection passage (14) is provided in a space between the housing (10) and the motor case (13). (APA Figure 1)
3. The turbo compressor according to claim 1, wherein the motor case (13) is surrounded by the housing (10). (APA Figure 1)
4. The turbo compressor according to claim 1, wherein the connection passage (14) is provided in a space defined between an inner circumferential surface of the housing (10) and an outer circumferential surface of the motor case (13). (APA Figure 1)
5. The turbo compressor according to claim 1, wherein the first impeller (40) and the second impeller (50) are disposed at front and rear sides of the motor, respectively. (APA Figure 1)
6. The turbo compressor according to claim 1, wherein the outlet of the first impeller (40) and an outlet of the second impeller (50) face the same direction, and the first impeller and the second impeller are spaced apart from each other in the front-rear direction and fluidly connected together by the connection passage. (APA Figure 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Lee et al, US 20210324876 A1.
Choi fails to teach:
7. The turbo compressor according to claim 1, wherein the first impeller is a mixed flow impeller.
8. The turbo compressor according to claim 7, wherein the second impeller is a centrifugal impeller and includes a diameter range equal to that of the first impeller.
9. The turbo compressor according to claim 1, further comprising a vane installed in the connection passage to guide a flow of the refrigerant.
10. The turbo compressor according to claim 9, wherein the vane extends from an outer circumferential surface of the motor case to an inner circumferential surface of the housing.
11. The turbo compressor according to claim 10, wherein the vane comprises a first vane and a second vane disposed behind the first vane, and each of the first vane and the second vane has an air-foil shape in the front-rear direction. 
12. The turbo compressor according to claim 11, wherein the second vane includes a plurality of second vanes spaced apart from each other in a circumferential direction with respect to a trailing edge of the first vane. 
13. The turbo compressor according to claim 10, wherein the vane comprises: a wire hole through which the accommodation space of the motor case and the outside of the housing communicate with each other, and a wire, configured to provide power, provided in the wire hole.
14. The turbo compressor according to claim 1, further comprising a bearing and a thrust bearing, which are configured to support rotation of the rotation shaft, wherein the bearing comprises a first bearing and a second bearing spaced apart from each other in the front-rear direction.
 15. The turbo compressor according to claim 14, wherein the thrust bearing is disposed between the first bearing and the first impeller.
16. The turbo compressor according to claim 14, wherein the motor comprises a permanent magnet motor, and the bearing comprises a magnetic bearing configured to support the rotation shaft by using magnetic force.
17. The turbo compressor according to claim 1, wherein the connection passage comprises: a discharge channel configured to guide the refrigerant discharged from the first impeller, the discharge channel having a diameter that increases in a rearward direction from the outlet of the first impeller;
 a connection channel having a constant diameter extending in the rearward direction from the discharge channel; and
an inflow channel, having a decreasing diameter, extending in the rearward direction from the connection channel, the inflow channel being configured to guide the refrigerant to the second impeller.
18. The turbo compressor according to claim 1, further comprising a volute case coupled to a rear end of the housing and having a refrigerant discharge hole,
wherein the refrigerant passing through the second impeller is introduced into the refrigerant discharge hole.

Lee teaches:
7. The turbo compressor according to claim 1, wherein the first impeller (110) is a mixed flow impeller. (para 16) (figure 3)
8. The turbo compressor according to claim 7, wherein the second impeller (120) is a centrifugal impeller and includes a diameter range equal to that of the first impeller. (para 32) (figure 3)
9. The turbo compressor according to claim 1, further comprising a vane (133) installed in the connection passage to guide a flow of the refrigerant. (figure 3)
10. The turbo compressor according to claim 9, wherein the vane (133) extends from an outer circumferential surface of the motor case to an inner circumferential surface of the housing. (para 99) (figure 3)
11. The turbo compressor according to claim 10, wherein the vane (833 Figure 8) comprises a first vane (833a) and a second vane (833b) disposed behind the first vane, and each of the first vane and the second vane has an air-foil shape in the front-rear direction. (Figure 8)
12. The turbo compressor according to claim 11, wherein the second vane (833b) includes a plurality of second vanes (833b) spaced apart from each other in a circumferential direction with respect to a trailing edge of the first vane. (833a) (Figure 8)
In regards to the air-foil shape limitation of claim 11; Lee discloses the blade is 3 Dimensional shaped and may extend in a curved shape. (para 130)
14. The turbo compressor according to claim 1, further comprising a bearing and a thrust bearing (107), which are configured to support rotation of the rotation shaft, wherein the bearing comprises a first bearing and a second bearing spaced apart from each other in the front-rear direction. (para 63) (figure 3)
 15. The turbo compressor according to claim 14, wherein the thrust bearing (107) is disposed between the first bearing and the first impeller. (para 67) (figure 3)
17. The turbo compressor according to claim 1, wherein the connection passage comprises: a discharge channel (not labeled Figure 3) configured to guide the refrigerant discharged from the first impeller, the discharge channel having a diameter that increases in a rearward direction from the outlet of the first impeller;
 a connection channel (not labeled Figure 3) having a constant diameter extending in the rearward direction from the discharge channel; and
an inflow channel (not labeled Figure 3); having a decreasing diameter, extending in the rearward direction from the connection channel, the inflow channel being configured to guide the refrigerant to the second impeller. 
18. The turbo compressor according to claim 1, further comprising a volute case (140) coupled to a rear end of the housing and having a refrigerant discharge hole,
wherein the refrigerant passing through the second impeller is introduced into the refrigerant discharge hole. (para 110) (figure 3)
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee, with the primary reference of APA of Choi, because the cooling channel of Choi provides an effective cooling operation of a driving motor. (Choi column 1, lines 10-11)
	In regards to claim 13 Lee teaches:
13. The turbo compressor according to claim 10, wherein the vane comprises: a wire hole through (not labeled Figure 3) which the accommodation space of the motor case and the outside of the housing communicate with each other, and a wire, configured to provide power, provided in the wire hole.
But is silent to claim 16
16. The turbo compressor according to claim 14, wherein the motor comprises a permanent magnet motor, and the bearing comprises a magnetic bearing configured to support the rotation shaft by using magnetic force.
	In regards to claim 16, it is well known in the art that a conventional high-speed electric motor generally includes a housing, a stator, a rotor, and a magnetic part. And the rotor is supported by bearings at its both ends, and rotated by forming a rotational magnetic field with the stator.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA of Choi et al, and further in view of Haley; Paul H. et al., US 20090205360 A1.
In regards to claim 19, 
Haley teaches: 
 A chiller 20 is comprised of an evaporator 22, multi-stage compressor 24 having a non-final stage compressor 26 and a final stage compressor 28 driven by a variable speed, direct drive permanent magnet motor 36, and a coaxial economizer 40 with a condenser 44. (figures 1-3)
APA of Choi teaches: a turbo compressor comprising:
a housing (10) having a refrigerant suction hole (10a), through which a refrigerant is configured to be introduced, at a front portion thereof;
a motor case (13) defining an accommodation space including:
a rotation shaft (30) extending in a front-rear direction; 
and a motor (20) configured rotate the rotation shaft;
a first impeller (40) coupled to a first end of the rotation shaft (30), the first impeller (40) being configured to compress the refrigerant introduced into the refrigerant suction hole;
a connection passage (14) extending backward from an outlet of the first impeller (30), the connection passage (14) surrounding the motor case (10); and
a second impeller (50) coupled to a second end of the rotation shaft (30), the second impeller (50) being configured to compress the refrigerant introduced through the connection passage. (APA Figure 1)
In regards to claim 20:
Haley further teaches:
Also, during the heat exchange process occurring in the evaporator 22, the refrigerant vaporizes and is directed as a lower pressure (relative to the stage discharge) gas through a non-final stage suction inlet pipe 50 to the non-final stage compreessor 26. Non-final stage suction inlet pipe 50 can be, for example, a continuous elbow or a multi-piece elbow. (Para 37)
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haley, with the primary reference of APA of Choi, because the cooling channel of Choi provides an effective cooling operation of a driving motor. (Choi column 1, lines 10-11)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach similar inventions.
 Choi, Moon Chang et al., US 20030113215 A1 
Cheol et al: KR 20010063916 A; KR 20010064028 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745